DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 3 and 16, the limitation “identity information for each of the at least one third node including a plurality of third nodes” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses the identity of a remote or receiving UE (38th, 39th, 51st, 84th, and 87th paragraphs) but not identity information for each of the at least one third node including a plurality of third nodes.  It is new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0163155 A1) in view of Baghel et al (US 2017/0208638 A1) further in view of Freda et al (US 2020/0305167 A1).
Regarding claims 1 and 14, Lee discloses a method performed by a first node, the method comprising:
transmitting a wireless signal to a second node (174th and 178th paragraphs, relay UE transmits feedback control information related to sidelink communication of remote UE and relay UE to BS), wherein the wireless signal is related to sidelink communication between the first node and at least one third node (Fig. 9, relay UE is communicating with remote UE via PC5 communication.  PC5 is sidelink communication); and 
receiving a control signal from the second node, wherein the control signal is generated by the second node based on the wireless signal and includes information for controlling the sidelink communication between the first node and the at least one third node (172nd, 173rd, and 181st paragraphs, sidelink adaptation information related to sidelink channel and signal transmission of relay UE and remote UE may be determined by BS on the basis of the information such as sidelink decoding status, sidelink measurement, sidelink CSI feedback.  Herein, the sidelink adaptation information must be received by the relay UE for adapting transmission parameters between relay UE and remote UE).
Lee discloses that the wireless signal carrying information of the resource allocation request indication (193rd paragraph, transmitting scheduling request of the remote UE.  SR is an indication of resource allocation request).  Lee does not disclose that the wireless signal carrying information that th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate the ID of the second UE in the feedback in Lee’s system, as suggested by Baghel, to indicate and update the devices which the relay UE is in communication.
Lee does not disclose that the wireless signal carrying information that comprises sizes of the requested resources.  Freda discloses that the WTRU transmitting a resource size for the SPS resources (153rd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate resource size in Lee’s system, as suggested by Freda, to carry out data transmission effectively.

Regarding claims 2 and 15, Lee discloses receiving feedback information from the at least one third node that performs sidelink communication with the first node (178th paragraph, feedback/control information related to sidelink communication between remote UE and relay UE); and generating the wireless signal based on the feedback information (174th and 178th paragraphs, relay UE transmits feedback control information related to sidelink communication to BS).

	Regarding claims 4 and 17, Lee discloses that wherein the feedback information includes at least one of: PATENTAttorney Docket No.: G6418-48601one or more process numbers each of which identifies a HARQ (Hybrid Automatic Repeat Request) process for the sidelink communication between the first node and the at least one third node; or acknowledgement or negative acknowledgement information for the corresponding HARQ process (166th and 168th paragraph, remote UE transmits HARQ ACK information to the relay UE).

	Regarding claims 5 and 18, Lee discloses that wherein the wireless signal carries information that comprises at least one of the following: retransmission indication; feedback information generated by the first node for the sidelink communication between the first node and the at least one third node (174th and th paragraphs, relay UE transmits feedback control information related to sidelink communication between remote UE and relay UE to BS); or a ratio between a total number of acknowledgements received from the at least one third node and a total number of sidelink transmissions to the at least one third node during a certain time period.

	Regarding claims 6 and 19, Lee discloses that wherein: the wireless signal is transmitted via at least one of: (a) radio resource control (RRC) signaling (174th paragraph, relay UE transmits feedback to BS using PUCCH), or (b) media access control (MAC) control element (CE) with logical channel identity (LCID) that indicates a type of the MAC CE; and the control signal is received via at least one of RRC signaling, MAC CE, and physical33PATENT Attorney Docket No.: G6418-48601downlink control channel (PDCCH) (65th, 67th, and 161st paragraphs, BS performs resource scheduling through PDCCH).

Regarding claims 7 and 20, Lee discloses that wherein the control signal comprises at least one of the following information: transmit power of the sidelink communication (172nd paragraph, power parameter); maximum transmit power of the sidelink communication; communication resource for the sidelink communication; transmission resource pool for the sidelink communication; MCS (Modulation and Coding Scheme) for the sidelink communication (172nd paragraph, MCS); modulation order for the sidelink communication; retransmission number; or maximum retransmission number.

Regarding claim 8, Lee discloses determining a modulation scheme to be used in the sidelink communication based on the control signal (172nd paragraph).

Regarding claim 12, Lee discloses transmitting assistance information about sidelink communication between the first node and the at least one third node to the second node (174th – 178th paragraphs), wherein: the assistance information is received from the at least one third node or generated by the first node (174th paragraph, generated by relay UE); and the assistance information is utilized by st paragraph, SL link adaptation information may be determined by BS on the basis of information such as SL decoding status, SL measurement, and SL CSI feedback).

Regarding claim 13, Lee discloses that wherein the assistance information comprises at least one of: speed of the first node, speed of the at least one third node, acceleration of the first node, acceleration of the at least one third node, movement direction of the first node, movement direction of the at least one third node, sidelink measurement information of the sidelink communication (181st paragraph, SL link adaptation information may be determined by BS on the basis of information such as SL decoding status, SL measurement, and SL CSI feedback), MCS related information, times of retransmission, or transmission resource information.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Baghel, and Freda further in view of Dinan et al (US 2018/0049073 A1).
Regarding claim 9, Lee discloses that sidelink link adaptation information including MCS (172nd paragraph).  Lee does not disclose transmitting category information to the second node, wherein the category information indicates one or more modulation schemes supported by the first node in a sidelink communication.  Dinan discloses that the UE transmits a message including a supported list of combinations which the UE supports for configuration of V2X communications.  The configuration parameters for a supported combination may indicate a modulation configuration (Fig. 29 and 218th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate supported modulation in Lee’s system, as suggested by Dinan, to reduce signaling overhead.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Baghel, and Freda further in view of Gulati et al (US 2018/0324010 A1).
nd paragraph).  Lee does not disclose thatPATENT Attorney Docket No.: G6418-48601the determined modulation scheme is 64 quadrature amplitude modulation (QAM) to be used on a physical sidelink shared channel (PSSCH); and the control signal indicates whether usage of 64QAM on the PSSCH is enabled.  Gulati discloses that the base station selecting MCS values for sidelink communication and transmits the selected MCS values to sidelink device (Fig. 6).  The MCS values may be 64 QAM (46th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate 64 QAM in Lee’s system, as suggested by Gulati, to carry more bits of information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Baghel, and Freda in view of Chen et al (US 2018/0279275 A1).
Regarding claim 11, Lee discloses that sidelink link adaptation information including MCS (172nd paragraph).  Lee does not disclose that wherein: the control signal carries threshold information; and the modulation scheme to be used in the sidelink communication is determined by comparing the threshold information with at least one of: a size of data to be transmitted in the sidelink communication, channel quality of the sidelink communication, a transmission range requirement for the data to be transmitted in the sidelink communication, absolute speed of the first node, or relative speed of the first node.  Chen discloses that the network indicates resource configuration information including threshold values and selecting MCS based on UE speed (269th and 271st paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate threshold for selecting modulation based on speed of UE in Lee’s system, as suggested by Chen, to reduce loss of data.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472